DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are currently pending on the application of which claims 1-7, 9, & 11 have been amended.
In light of the amendments to the claims the previous objections and rejections under 35 U.S.C. 112(b) are withdrawn.
The rejection to the claims in view of only the Koninklijke reference is withdrawn in view of the amendments to the claims in conjunction with applicant’s arguments as towards the limitation of two parts (see Response to Arguments section for further details).
Response to Arguments
Applicant’s arguments, see page 8, filed 04/08/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) in view of  Koninklijke have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same reference Koninklijke and newly found reference He (US20070204492A1). Specifically, the term part is defined as: “one of the often indefinite or unequal subdivisions into which something is or is regarded as divided and which together constitute the whole” (see https://www.merriam-webster.com/dictionary/part). In the previous action, the term was interpreted as the subdivision into which something is regarded. However it is apparent by applicant’s argument that the alternative definition is desired, in which there are physical subdivisions. In other words, is apparent that applicant is regarding the parts as .
As to applicant’s argument of claim 1 in view of the Kuan reference, examiner agrees with applicant. Although the hinge of Kuan includes the fixing mechanism which provides rigid fixing of the boards to each other, Kuan does not explicitly state structure of said fixing mechanism. Thus, the rejection under 35 U.S.C. 102(a)(1) in view of Kuan is withdrawn. 
Claim Objections
Claim 1 objected to because of the following informalities:  second to last line recites “the board” which appears as though it should be “the ironing board” in order to maintain consistent terminology throughout the claims.  Appropriate correction is required.
Claim Interpretation
Applicant uses the term bearing surface in claim 1 line 8, the term is being interpreted to mean the surface of the ironing board capable of bearing at least some load, as this appear to be what applicant means.
Applicant uses the term throat in claims 4 and 6, such a term is being interpreted as a passageway, as is such with its normal definition (see NPL Entry 1 of 2; definition 2).
The term identical, as used in claim 12, is being interpreted to mean exactly the same (see NPL).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an element” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is stated to be dependent on claim 54, which does not exist. This appears to be a typographical error, it is believed that claim 7 is meant to be dependent upon claim 5 and shall be interpreted as such.
The remaining claims are rejected as being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 10-11, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke (DE202018103404U1 hereafter D1) and He (US20070204492A1). 
Regarding claims 1-3, 10-11, and 14, D1 discloses an apparatus for steam treatment of laundry (Fig.1) comprising: an ironing and smoothing tool (Fig.1 ref 22) with at least one hole for emission of steam [0024]; two parallel poles (Fig.5B refs 54 & 55) that double as connecting rods [0038, 0039] to attach and support a vertically arranged (Fig.1) ironing board (Figs.2-3A-B refs 31 & 32) that defines a bearing surface wherein the connecting rods and the board are rigidly connected. Further the connecting rods extend over two-thirds the length of the ironing board (see Fig.5B). The ironing board being made of plastic [0033] and has a rectangular shape [0029-0030]. Although the board is divided into an upper and lower side, there does not appear to be a physical divide such that the board is separable, as is believed by what applicant means by part. However, modular ironing boards are known in the art as evidenced by He.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the board of D1 be modular into at least an upper part defined by the upper side and a lower part defined by the lower side in order to increase storability and efficient sizing of the board for different sized garments (He abstract). By the modification, the connecting rod would also connect each portion of the board end to end, thereby rigidly fixing the board parts.
Regarding claim 4, Modified D1 teaches the apparatus of claim 1, wherein the two parts have lateral edges (D1 Fig.5B left and right sides of board), and the connecting rods are received within a throat (passageway) defined by the space within the latching elements (see D1 Fig.5B refs 54 and 55m for clarity see exploded region of Fig.5A ref 14). Modified D1 does not teach the portion receiving the connecting rod being located on a lateral side, however one of ordinary skill in the art would reasonably expect that the location of the receiving portion of the connecting rods would not be found critical to supporting and connecting of the apparatus, so long as the connecting rods are capable of ensuring the two part board is connected to each other and the apparatus. If applicant can provide a showing of the claimed configuration having unexpected results, in commensurate with the scope of the claims, then examiner would withdraw the rejection. See MPEP 2144.04(VI)(C).
Regarding claims 5-6, Modified D1 teaches the apparatus of claim 4 wherein, the board includes a connecting edge (D1 Fig.3A portion without cells ref 34 and connections ref 35 in center of board on conjunction with He Fig.1) where the boards are arranged side by side and the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke (DE202018103404U1) and He (US20070204492A1) as applied to claim 5 above, and further in view of Toutounchian (US20110167684A1), hereafter D1 and T1 respectively.
Regarding claim 7, Modified D1 teaches the apparatus of claim 5, but does not teach the connecting edges having at least one protruding element and at least one cavity to receive said protruding element. However such features are known in the use connecting two parts of an ironing board together, as evidenced by T1.
T1 discloses an ironing board system (abstract) wherein the ironing board comprises at least two parts (see Fig.3 ref 110 for first part and Figs.6-9 refs 170 & 172 for the other parts). The parts are connected to each other via a protrusion and cavity scheme (Fig.9 refs 176-177 protrusions and ref 180 as a cavity) on an edge of each side of the board. Such a configuration allows for improvement of board shape [0089] and improvement of ironing shirt [0098] for attachment and removal when desired. T1 and D1 are analogous in the art of ironing boards.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the board of Modified D1 to utilize the connection and wing style of T1 in order to improve ironing of shirts and board shape (T1 [0089, 0098]) as needed. Although, T1 does not discloses the presence of each side of the having at least one protruding element and one cavity, one of ordinary skill in the art would have reasonably asserted that such a rearrangement of the protrusions and cavities would not be found to produce unexpected results in the connection of the two elements. Thus, one of ordinary skill in the art would have found it .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke (DE202018103404U1), He (US20070204492A1), and Toutounchian (US20110167684A1) as applied to claim 7 above, and further in view of Kim et al. (US20190093277A1), hereafter D1, T1, and Kim respectively.
Regarding claim 8, Modified D1 teaches the apparatus of claim 7 wherein but does not teach the protruding portion being a hook that is arranged above a stop within the cavity. However the use of a hook and stop type coupling in order to connect two parts to each other is known, as evidenced by Kim.
Kim discloses a washing machine (abstract) wherein a duct cover (Fig.3A ref 1135) utilizes hooks [0135] and a corresponding cavity (Fig.3A ref 1131a) and a stop defined within the cavity which elastically engages with the hook (Figs.15-16) via elastic deformation [0139], see specifically Fig.15 showcasing the cavity having a structure on which the hook rests thereby defining a stop disposed below the hook also [0135-0139]. Utilizing such a connection scheme allows for a simple way [0041] in which to connect two parts together. Kim and D1 are related in the art of apparatuses for treating textiles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the protruding element and cavity connection to utilize the hook and cavity/stop connection type disclosed by Kim in order to provide a known simple way to connect two parts together. Further it is in the purview of one of ordinary skill in the art to utilize one known way of connecting two parts over another.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke (DE202018103404U1) and He (US20070204492A1) as applied to claim 1 above, and further in view of Puckett (US20150233046A1), hereafter D1 and Puckett respectively.
Regarding claim 9, Modified D1 teaches the apparatus of claim 1 but does not teach the material of which the connecting rod is made of, however the use of metal for bars that connect and support an ironing board is known in the art as evidenced by Puckett.
Puckett discloses an ironing board (abstract) wherein a metal support bar is utilized in order to support an ironing board [0032]. Utilizing a metal as a material for a support bar allows for durability of the bar itself [0032]. Puckett and D1 are analogous in the art of ironing boards.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify connecting rods of D1 to utilize metal in order to provide a durable connecting rod (Puckett [0032]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke (DE202018103404U1) and He (US20070204492A1) as applied to claim 1 above, and further in view of Yan (CN206418327U), hereafter D1 and Yan respectively.
Regarding claim 12, Modified D1 teaches the apparatus of claim 1 but does not teach the two board parts being identical. However the use of identical board parts is known in the art as evidenced by Yan.
Yan discloses a garment steamer (title) that utilizes a two part foldable ironing board (Figs.1, 5), via a hinge (Fig.4 ref 55), wherein each part is identical to the other. The ironing board of Yan allows for storage after use [0070] and storage in various places [0031] thereby saving space. Yan and D1 are analogous in the art of garment steamers. 
.
Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke (DE202018103404U1) and He (US20070204492A1) as applied to claim 1 above, and further in view of Kuan (US20170327996A1), hereafter D1 and Kuan respectively.
Regarding claims 13 & 15, Modified D1 discloses the apparatus of claim 1, wherein there is a base (Fig.1 ref 21) and a conduit (Fig.1 ref 23) connected from the base to the tool. D1 does not explicitly show a water tank, although it presence is reasonably expected, nor does D1 teach the ironing board mounted such that it is pivotable and immobilized in various tilted positions. However such features are known in the art as evidenced by Kuan.
Kuan teaches an apparatus for steam treatment (abstract), comprising: a base (Fig.1 ref 2) containing a water tank (Fig.1 ref 11 in conjunction with [0043]); and the tank connected to the tool via a conduit (Fig.1 ref 13); the ironing board is pivotable (Figs.1, 5-7) on the poles (Fig.1 ref 5) via a hinge (Fig.1 ref 16) and immobilized in various tilted positions. The tilting capabilities of Kuan allow for stable and strong support for the ironing board [0007]. Kuan and D1 are analogous in the art of garment steamers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Modified D1 to include the poles and hinge mechanism of Kuan, while still maintaining the connecting rods of D1 to attach the ironing board to the connecting rods, in order to allow for strong stable support for the ironing board (Kuan [0007]). Further one of ordinary skill in the art would have supplied the water tank in the base of D1, as a known means of providing steam generation to a steaming tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wethington et al. (US20130192102A1), hereafter W1. W1 discloses a 2 part ironing board with a connecting rod holding the two parts together.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al. (US20100095565A1) and Shettel (US3698110A). Both disclose a 2 part ironing board with a hinge member for limited pivoting of said board around an axis.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo et al (US20160047083A) discloses a two piece ironing board (Fig.2) with an effective hinge and shaft coupling to each board section (Figs.5-6B) which can be vertically placed (Figs.9-10).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito (US5161316A) discloses a section ironing board (Fig.1) wherein support rods (Fig.3 refs 6/8) are utilized underneath to connect and support the boards when placed end to end.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Falcone et al. (US8763284B1) discloses a modular hinged ironing board (Fig.4) with shafts (Fig.4 refs 50/60) located underneath the board in order to connect and support the ironing board pieces.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711